Citation Nr: 0717524	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a left hip 
disability on a direct basis.

3.  Entitlement to service connection for a left hip 
disability as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, that denied 
reopening the claims for service connection for a low back 
disability and a left hip disability in an August 2003 rating 
decision, and denied service connection for a left hip 
disability secondary to a back disability in a March 2004 
rating decision.  

The RO previously denied service connection on a direct basis 
for the left hip in December 2001.  The veteran did not 
appeal this decision and it became final.  In June 2003, he 
requested that his claim for service connection for a left 
hip disability be reopened.  In August 2003, the RO denied 
reopening the claim.  In October 2003, the veteran submitted 
a new claim for service connection for the left hip as 
secondary to his back condition, which was denied in the 
March 2004 rating decision.  As such, there are two separate 
issues before the Board at this time concerning the veteran's 
left hip, which are whether new and material evidence has 
been submitted for entitlement to service connection for a 
left hip disability on a direct basis and entitlement to 
service connection for a left hip disability as secondary to 
a back disability.

The veteran was scheduled for a hearing at the RO in August 
2005; however, he canceled this hearing.  See Statement from 
representative, dated August 10, 2005.  He has not requested 
that his hearing be rescheduled.


FINDINGS OF FACT

1.  In July 1993, the RO denied service connection for a back 
disability.  The veteran did not appeal.  

2.  In December 2001, the RO denied service connection for a 
left hip disability on a direct basis.  The veteran did not 
appeal.  

3.  Evidence received since the July 1993 decision denying 
service connection for a back disability is cumulative and 
does not raise a reasonable possibility of substantiating the 
claim.

4.  Evidence received since the December 2001 decision 
denying entitlement to service connection for a left hip 
disability on a direct basis is cumulative and does not raise 
a reasonable possibility of substantiating the claim.

5.  The veteran is not service connected for a back 
disability.


CONCLUSIONS OF LAW

1.  The July 1993 and December 2001 RO decisions are final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  New and material evidence has not been received since the 
RO's July 1993 decision denying entitlement to service 
connection for a low back disability; the claim for service 
connection is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  New and material evidence has not been received since the 
RO's December 2001 decision denying entitlement to service 
connection for a left hip disability on a direct basis; the 
claim for service connection is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

4.  The claim for service connection for a left hip 
disability, as secondary to a back disability, lacks legal 
merit.  38 C.F.R. 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

Additionally, in Kent v. Nicholson, 20 Vet.App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In the present case, the veteran has been notified of the 
evidence and information necessary to reopen the previously 
denied claims and to establish entitlement to service 
connection in July and November 2003 letters.  He was told 
that he had to submit new and material evidence showing that 
his conditions were incurred in or aggravated by service and 
that they existed form military service to present time.  In 
these letters, the veteran was also advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim (which would include that in 
his possession) to the RO.  The content of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

To any extent that the veteran was not provided adequate VCAA 
notice prior to the initial RO adjudication of his claim, 
this was nonprejudicial.  There is no indication that the 
outcome of the case has been affected, as the evidence 
received following the November 2003 notice letter was 
subsequently considered by the RO in the December 2004 
statement of the case and June 2006 supplemental statement of 
the case.  Accordingly, there is no indication that the 
outcome of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's application to reopen the claim for 
service connection was denied by the RO and is also being 
denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to the service connection 
issue.  See Dingess/Hartman, 19 Vet. App. at 473.  The RO 
did, however, send the veteran a letter in March 2006 
notifying him that if compensation was granted, a disability 
rating and an effective date would be assigned.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  However, VA examination is 
not required in this case because the appellant has not 
submitted new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2006).  The duty to notify and 
assist having been met by the RO to the extent necessary, the 
Board turns to the analysis of the appellant's claim on the 
merits.

The claim for service connection for a left hip disorder as 
secondary to a back disorder lacks legal merit, and there is 
no reasonable possibility that any assistance VA would 
provide would substantiate the claim.  See 38 C.F.R. 
§ 3.159(d); VAOPGCPREC 5-04.  


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Arthritis may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In July 1993, the RO denied service connection for a low back 
disability.  The veteran was notified of this decision and of 
his appellate rights by a letter dated August 6, 1993.  He 
did not appeal.  

In December 2001, the RO denied service connection for a left 
hip disability on a direct basis.  The veteran was notified 
of this decision and of his appellate rights by a letter 
dated December 17, 2001.  He did not appeal.  The July 1993 
and December 2001 decisions are final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decisions is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the July 1993 decision denying service 
connection for a back disorder, the record contained service 
medical records, which showed complaints, treatment and 
diagnosis of lower back pain from September 1982 to November 
1983, and a June 1993 VA examination report, which stated 
that there were no objective findings of pain in the lower 
back at that time.  In addition to the evidence above, at the 
time of the December 2001 decision denying service connection 
for a left hip disability, the record contained September 
2001 VA treatment records showing that the veteran was 
diagnosed as having severe osteoarthritis in both hips.  

Evidence obtained since the July 1993 and December 2001 
decisions includes copies of the veteran's service medical 
records and VA medical treatment records showing complaints 
of lower back pain, treatment for the veteran's diagnosed 
degenerative joint disease of the hips, and complaints of 
left hip pain.  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for a low 
back disability and a left hip disability.  The veteran's 
contentions that these disabilities are somehow related to 
his active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1993 and 2001, and are basically cumulative 
and not new.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such conditions are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The copies of the service medical records submitted by the 
veteran were of record at the time of the July 1993 and 
December 2001 RO decisions and are therefore not new.  

None of the new medical records show that the veteran suffers 
from a diagnosed low back disability; they merely note that 
the veteran complained of having low back pain.  Further, the 
new medical records showing a diagnosis of a left hip 
disability, specifically degenerative joint disease of the 
hips and/or avascular necrosis, do not indicate that this 
disability had its onset during service or is related to any 
in-service disease or injury, or that arthritis was present 
within one year of the veteran's separation from service.  In 
addition, these records are cumulative as the evidence of 
record at the time of the December 2001 decision showed that 
the veteran suffered from severe osteoarthritis in both hips 
several years after service.  Accordingly, the Board finds 
that these records are not material, as they do not raise a 
reasonable possibility of substantiating the claims.

Medical records that do not mention a low back disability or 
a left hip disability, even if new, are not material.  The 
fact that the veteran is presently or was impaired due to 
other medical problems is not a matter in dispute.

Accordingly, the Board finds that the evidence received 
subsequent to July 1993 and December 2001 is not new and 
material and does not serve to reopen the veteran's claims 
for service connection for a low back disability or a left 
hip disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

The claim for service connection for a left hip disability as 
secondary to a back disability must be denied as a matter of 
law.  Since the veteran is not service connected for a back 
disability, there is no basis to establish secondary service 
connection.  See 38 C.F.R. § 3.310 (2006); Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (in the absence of legal 
merit, the appeal must be denied based on a lack of 
entitlement under the law); see also 38 C.F.R. § 3.159(d).  


ORDER

The application to reopen the claim for service connection 
for a low back disability is denied.

The application to reopen the claim for service connection 
for a left hip disability is denied.

Service connection for a left hip disability as secondary to 
a back disability is denied.

______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


